Citation Nr: 0518439	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia, paranoid.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
September 1965.

A rating decision dated in November 1973 denied the veteran 
was service connected for paranoid schizophrenia.  He was 
notified of that action by the RO in November 1973.  He did 
not appeal the decision, and the decision became final.  In a 
September 1995 rating action, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a nervous disorder.  The 
veteran was notified, and did not file an appeal.  The 
decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), declining to reopen the 
veteran's claim of service connection for schizophrenia.


FINDINGS OF FACT

1.  In a decision dated September 1995, the RO declined to 
reopen the veteran's claim of service connection for 
schizophrenia.  He was properly notified and did not file an 
appeal, and that decision became final.  

2.  Evidence received since the September 1995 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, it is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSION OF LAW

Subsequent to the final September 1995 decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in September 2000, before the enactment of the VCAA.  

RO letters dated in March 2001 and October 2002 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The March 2001 letter informed the 
veteran that he must submit new evidence that showed that his 
claimed condition was incurred in or aggravated during his 
military service.  The October 2002 letter informed the 
veteran that new and material evidence was required to reopen 
his claim and instructed him on what constituted new and 
material evidence.  This letter also informed the veteran of 
what evidence was necessary to substantiate claims of service 
connection.  The letter did not request that he submit any 
evidence in his possession.  However, by this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the January 2004 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The statement of the case included VA's duty to 
assist requirements as found in 38 C.F.R. § 3.159 and the 
regulations regarding finality of decisions and new and 
material evidence as found in 38 C.F.R. §§ 3.104, 3.159.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Factual Background

The veteran had active military service from May 1964 to 
September 1965.

The RO denied the veteran service connection for a nervous 
condition in November 1973, as there was no evidence of 
schizophrenia in service or within a year following discharge 
from service.  Notice of this decision was sent in November 
1973.  The veteran did not appeal the decision, and it became 
final.  

At the time of the November 1973 rating action, the veteran's 
service medical records and a private hospitalization report 
were of record.  Service medical records show that in June 
1965, he desired pills to calm his nerves.  He complained of 
shaking on the firing range when holding a weapon.  He also 
developed shakes under other stressful situations.  In his 
August 1965 Report of Medical History, the veteran asserted 
that he had depression or excessive worry and nervous 
trouble.  The examining physician noted that the nervous 
trouble pertained to problems the veteran had on the firing 
range.  The Report of Medical Examination for separation 
revealed that the psychiatric as well as physical examination 
failed to reveal the presence of any significant diseases and 
the veteran was able to distinguish between right and wrong.  
Further, an August 1965 psychiatric evaluation report 
revealed that the veteran had no evidence of psychosis or 
incapacitating neurosis. The private medical report indicated 
hospitalization for schizophrenia beginning in 1972, many 
years after the veteran was separated from service.

In February 1995, the veteran submitted a claim for service 
connection for schizophrenia, paranoid.  The RO denied the 
veteran's claim in September 1995 because they had not 
received new and material evidence to reopen his claim of 
service connection.  The veteran did not appeal this decision 
within one year and the decision became final.

Of record at the time of the September 1995 decision were the 
veteran's service medical records, private medical records 
and the veteran's statements.

Medical records from W.C., M.D., a private physician, dated 
from March 1990 to August 1990 show that the veteran was 
diagnosed with paranoid schizophrenia.

Medical records from J.Y., M.D., a private physician, dated 
from May 1985 to March 1989, show that in May 1985, the 
veteran reported having a nervous breakdown 14 years prior, 
which would be in 1969.  In June 1985, the veteran reported 
being hospitalized for psychotic depression in his twenties. 
An August 1986 medical record shows the veteran reported that 
he was given a diagnosis of schizophrenia at age 24, which 
would be in 1968.  At that time he had a nervous breakdown 
and was put on medication.

Medical records from a private physician, R.F., M.D., dated 
from August 1990 to October 1992, show that the veteran was 
treated for chest pain.

In a December 1994 statement, the veteran stated that M.C., 
M.D. diagnosed him with schizophrenia paranoia in February 
1968.

VA outpatient medical records dated from April 1993 to June 
1994 show that the veteran sought psychiatric treatment.

In September 1995, the RO denied to reopen the veteran's 
claim for service connection for any nervous condition.  The 
RO sent notification of the decision in September 1995.  The 
veteran did not appeal this decision.

Since the September 1995 rating decision, the RO received the 
veteran's private medical records, VA outpatient medical 
records, and the veteran's statements.

Medical records from the Norristown State Hospital show that 
the veteran was admitted to the hospital and received 
psychiatric counseling from August 1990 to February 1993.  
Those reports include a statement by the veteran that he had 
his first nervous breakdown when he was 24 years old.  Since 
that time he was treated in different psychiatric facilities 
with his first treatment at 29 years old.  The diagnosis was 
chronic paranoid schizophrenia.

A September 2000 letter from R.L., the veteran's private 
counselor reveals that she treated the veteran from 1993 to 
April 2000 and his diagnosis was chronic schizophrenia, 
paranoid.

Medical records from a private emergency room, received in 
November 2000 and dated in July 1988, show a diagnosis of 
schizophrenia, undifferentiated.

Medical records dated in August 1972, and received in 
November 2000 from C.K., M.D, and show the veteran having a 
diagnosis of schizophrenia, probably paranoid.

In a July 2002 statement, the veteran stated that he had a 
nervous breakdown in February 1968 and that is when he 
discovered he was paranoid schizophrenic.

In a November 2002 statement, the veteran stated that he had 
a nervous breakdown in February 1968 and that prior to the 
nervous breakdown, he would break out in a sweat when he 
heard derogatory terms relating to his sexuality.  This began 
in 1961.

Medical records received by the RO in February 2003 from a 
private physician, L.S., M.D., show that in December 2002, 
the veteran reported being hospitalized for the first time in 
1974.  He also stated that he had a 35-year history of 
schizophrenia.  His diagnosis was schizophrenia, chronic, 
undifferentiated.

In a January 2003 statement, the veteran alleged that while 
he was in the service, he was crying out for help when he was 
told that he was a homosexual.  He stated that he was 
actually paranoid schizophrenic.

In February 2003, the RO received a medical record from D.G., 
M.D., a private physician who treated the veteran in July 
2000.  The medical record shows the veteran reported that the 
onset of his disorder of paranoid schizophrenia was in 1968.  
The July 2000 diagnosis was schizophrenia.

In a March 2003 statement, the veteran stated that M.C., 
M.D., the physician that diagnosed him with schizophrenia in 
February 1968 was deceased and the medical records were not 
available.

VA outpatient medical records dated January 2003 to November 
2003 were received, which show that in March 2003, the 
veteran reported that he had a nervous breakdown at age 22.

In December 2003, the RO received the veteran's Social 
Security Administration records, which included medical 
records.  A medical record from a private physician, P.M., 
M.D., shows the veteran was admitted to a hospital from 
December 1988 to January 1989 and reported being hospitalized 
for depression with psychotic features at age 24 and being 
diagnosed with schizophrenia at age 29.  His January 1989 
discharge diagnosis was bipolar disorder, manic.  A medical 
record from a private physician, M.D., M.D., shows the 
veteran being admitted to a private hospital from June 1989 
to July 1989 and reported being hospitalized in an inpatient 
psychiatric unit at age 24 for a nervous breakdown.  His 
diagnosis was schizophrenia, paranoid type, chronic with 
acute exacerbation.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received prior to the September 1995 rating decision 
includes an August 1972 through October 1972 medical record, 
which states that the veteran was hospitalized during this 
time and had a diagnosis of schizophrenia, paranoid.  In 
addition, the evidence shows that the veteran self-reported 
having a nervous breakdown and receiving an initial diagnosis 
of schizophrenia in 1968.  However, the earliest records of 
hospitalization for a nervous disorder were dated several 
years later.  The remainder of the evidence submitted after 
September 1995 shows that the veteran has a current diagnosis 
of schizophrenia, but does not show that he had a diagnosis 
of schizophrenia in service or that his schizophrenia is 
related to service.  While the evidence submitted is mostly 
new, it is not material, in that there is absolutely no 
support whatsoever in the records for a finding that the 
claimed psychiatric disorder began in service or within a 
year thereafter.  Therefore, the Board concludes that VA has 
not received new and material evidence to reopen the 
veteran's claim of service connection for schizophrenia. 


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for schizophrenia is 
denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


